UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June, 30, 2011 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND SEMI-ANNUAL REPORT June 30, 2011 August 25, 2011 Fund Performance For the six months ended June 30, 2011, the Fund’s performance was 11.92% compared to 6.02% for the S&P 500® Index and 10.62% for the NAREIT Equity REIT Index. Performance Summary The securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index”), delivered a total return of +10.6% during the six months ended June 30, 2011.The Portfolio outperformed the Index in 2011, year-to-date, as select stocks outperformed and the Portfolio’s absence from the two worst performing sectors in the second quarter, Timber and Free Standing, aided relative performance. As before, the Portfolio’s performance was driven by stock selection.We believe a good example of this is the Portfolio’s exposure to the Shopping Center sector, which, overall, underperformed the Index during the six-month period that ended on June 30, 2011.The Portfolio holds three positions in that sector.The Portfolio gains were partially offset by the Portfolio’s underweight relative to the Index in Manufactured Homes sector.The Portfolio’s overweight in Lodging was also a drag on performance as two of the worst performing companies were Hotels. Following, please see a breakdown of performance and yields by sector. Sector 2nd Qtr 2011 Year to Date Yield Industrial/Office 2.9% 11.7% 17.0% 3.5% Office 4.5% 12.5% 18.4% 3.2% Industrial -0.1% 11.0% 18.9% 3.3% Mixed 0.7% 8.5% 8.8% 5.2% Retail 5.6% 10.3% 33.4% 3.2% Shopping Centers 1.7% 4.7% 30.8% 3.6% Regional Malls 8.9% 15.8% 34.6% 2.7% Free Standing -2.2% -3.3% 37.4% 5.8% Residential 6.8% 14.1% 46.0% 2.8% Apartments 6.8% 14.1% 47.0% 2.8% Manufactured Homes 8.2% 13.5% 27.0% 3.6% Diversified 5.5% 13.2% 23.8% 3.7% Lodging/Resorts -1.9% -2.4% 42.8% 1.9% Health Care -1.3% 6.0% 19.2% 5.3% Self Storage 3.6% 15.0% 29.3% 3.3% Timber -6.4% 16.7% 4.3% 3.4% Nareit Equity REIT Index 2.9% 10.6% 27.9% 3.4% All figures include dividends.Source: NAREIT 2 Portfolio Positioning The Portfolio was quiet on the transaction front during the quarter as the rebalancing during the first quarter of 2011 continued to be viewed positively, and the Portfolio maintained its strong positions.The Portfolio favored central business district (“CBD”) office exposure over suburban office as there are signs of CBD stabilization, and suburban offices are more likely to be challenged by continued weak job growth.Also, while suburban offices have an opportunity through the lease up of vacancy, we believe that occupancy improvement in the near term will likely be modest at best.Under our base assumptions, office values have reached bottom and should continue to recover this year. The Portfolio remains overweight in the Lodging sector despite its underperformance during the second quarter and year-to-date periods.Overall, hotel performance continues to improve, but renewed macro concerns have raised uncertainty.Much of the improvement since 2009 has been restricted to the luxury, upscale and resort segment.As a result, the Portfolio has benefited through its exposure in Strategic Hotels & Resorts (BEE).Other Lodging positions include LaSalle Hotels (LHO) and Host Hotels (HST) continue to be held as we believe the improving technicals, continued economic growth and pent up demand should provide support to hotel performance. Contributors The top two performing positions during the second quarter were CBD office companies, Boston Properties and SL Green (SLG).The demand for high quality CBD, assets and management, continues to be strong, and the lack of new supply remains a long-term positive.Essex Property Trust (ESS) also posted a strong total return during the period as West Coast apartment markets are experiencing a delayed recovery relative to their East Coast peers.For the Multifamily sector as a whole, the outlook is positive.Generation Y is entering the core renter cohort, while baby boomers elect to rent as they enter retirement.As previously stated, Strategic Hotels & Resorts was a strong performer for the Portfolio given its focus on the high end of the lodging market. Detractors First Industrial (FR) was the largest decliner this second quarter, falling 3.7%.We continue to believe that the Portfolio’s exposure to First Industrial is beneficial given that company’s risk/reward profile.Despite the fact that the manufacturing sector is still expanding, First Industrial was impacted as the pace of expansion has slowed recently.Also underperforming were Host Hotel and LaSalle Properties in the Lodging sector.The companies were impacted due to a lack of luxury concentration, as well as LaSalle’s exposure to underperforming markets, Washington DC, Boston and San Diego.The Portfolio’s exposure to suburban office was a drag on performance as Brandywine Realty (BDN) underperformed.Brandywine is a relatively small position, and we are reviewing the merits of holding the position or using it as a source of funds. 3 Market Summary Recent headlines were filled with news of a potential Greek government debt default, and the major political parties in the U.S. warring with each other over how best to tame runaway debt levels in the U.S.In addition to these unsettling issues, was a slowdown in economic activity, continued stubborn high unemployment, and weak residential real estate markets in the U.S.It is no surprise, then, that investors fled to the perceived safety of large, stable names such as Simon Property Group (SPG) and Boston Properties (BXP).Just as understandable was the underperformance in Lodging.The weakest real estate sector was Timber, which was pressured by economic slowdown fears. We believe the macroeconomic issues in southern Europe are real, and it is certainly possible the U.S. politicians will continue to pander to their respective voters rather than compromise.Interest rates remain quite low, and we don’t foresee sharply worsening unemployment and declines in single family home prices.Corporations are flush with cash, and are putting it to work with acquisitions, strategic expansions, increased dividends and share repurchases.Additionally, one of the primary drivers of REITs’ performance has been the impact of capital on the sector, and we believe there continues to be increased capital looking to get placed in commercial real estate, both to buy and finance assets.General equity markets appear relatively inexpensive, with fundamentals improving across most industries.If U.S. legislators can actually agree to get expenses closer in line with revenues, then markets may well move higher in a relief rally. Because it is quite difficult, if not impossible, to time markets on a consistent basis, our investment strategy is to concentrate on identifying undervalued stocks in each economic sector. Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA Steve Block, CFA The information above represents the opinions of the Fund Managers, and it not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is exposed to the same risks that are associated with the direct ownership of real estate including, but not limited to, a general decline in the value of real estate, fluctuations in rental income, changes in interest rates, increases in property taxes, increased operating costs, overbuilding, changes in zoning laws, and changes in consumer demand for real estate. The Real Estate Fund (the “Fund”) may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than 4 a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for complete fund holdings.Current and future portfolio holdings are subject to risk. The NAREIT Equity Index is an unmanaged index of all tax-qualified REITs that are publicly traded, and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. It is not possible to invest directly in an index. 5 Phocas Real Estate Fund EXPENSE EXAMPLE – June 30, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11 – 6/30/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% for the Fund per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 Phocas Real Estate Fund EXPENSE EXAMPLE – June 30, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 7 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares COMMON STOCKS - 98.51% Value Apartments - 13.79% AvalonBay Communities, Inc. $ Equity Residential Essex Property Trust, Inc. Diversified - 7.48% Colonial Properties Trust Entertainment Properties Trust Vornado Realty Trust Health Care - 6.56% Cogdell Spencer, Inc. Ventas, Inc. Hotels - 8.95% Host Hotels & Resorts, Inc. LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Office Property - 20.10% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Brandywine Realty Trust Kilroy Reallty Corp. SL Green Realty Corp. Regional Malls - 14.46% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. Shopping Centers - 8.07% Acadia Realty Trust Federal Realty Investment Trust Kimco Realty Corp. The accompanying notes are an integral part of these financial statements. 8 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Specialty - 9.51% Digital Realty Trust, Inc. $ DuPont Fabros Technology, Inc. Storage - 3.85% Public Storage, Inc. Warehouse/Industrial - 5.74% First Industrial Realty Trust, Inc. (a) Prologis, Inc. TOTAL COMMON STOCKS (Cost $3,169,097) SHORT-TERM INVESTMENTS - 1.67% Invesco STIT-STIC Prime Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $76,011) TOTAL INVESTMENTS (Cost $3,245,108) - 100.18% Liabilities in Excess of Other Assets - (0.18)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of June 30, 2011. The accompanying notes are an integral part of these financial statements. 9 Phocas Real Estate Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2011 (Unaudited) ASSETS Investments in securities, at value (identified cost $3,245,108) $ Receivables: Due from Advisor (Note 4) Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Audit fees Distribution fees Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 Phocas Real Estate Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2011 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest 29 Total income Expenses Advisory fees (Note 4) Adminstration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Distribution fees (Note 5) Legal fees Custody fees (Note 4) Trustee fees Chief Compliance Officer fee (Note 4) Reports to shareholders Registration fees Insurance expense Miscellaneous expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 Phocas Real Estate Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2011 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income –– ) Total distributions to shareholders –– ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions –– –– Shares redeemed ) Net decrease ) $ ) $ The accompanying notes are an integral part of these financial statements. 12 (This Page Intentionally Left Blank.) 13 Phocas Real Estate Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income –– ) ) ) From net realized gain on investments –– –– –– ) ) Total distributions –– ) Redemption fees retained –– –– –– ^ ––- Net asset value, end of period $ Total return %‡ % % -35.11
